[mgen06302018ex102001.jpg]
Exhibit 10.2 [*] = Certain confidential information contained in this document,
marked by brackets, is filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended. FDP
Research Subaward Agreement Amendment Number ( 5 ) Pass-Through Entity (PTE)
Subrecipient Yale University Entity Name Miragen Therapeutics, Inc.
gcat5@yale.edu Email Address jleverone@miragenrx.com [*], MD Principal
Investigator Rusty Montgomery, MD Project Title: Mir-29 mimicry as a therapy for
pulmonary fibrosis PTE Federal Award No: Federal Awarding Agency: 5UH3HL
123886-04 National Heart, Lung, and Blood Institute Subaward Revised Period of
Performance: Amount Funded This Action: Subaward No: Start Date: Jul 1, 2017 End
Date: Jun 30, 2018 $ [*] GR100301 (CON-80000904) 2017 Effective Date of
Amendment: Total Amount of Federal Funds Obligated to Date: Subject to FFATA:
Automatic Carryover: May 17, 2018 $ [*]  Yes  No  Yes  No Amendment(s) to
Original Terms and Conditions This Amendment revises the above-referenced
Research Subaward Agreement as follows: This is a No Cost Extension. The Period
of Performance is hereby extended through: Year to is hereby added to the
Subaward Period of Performance, which is revised to be consistent with the
Subaward Period of Performance Start and End Date above. The total amount
authorized for Year is as follows: Direct Costs: Indirect Cost Rate: 0.00%
Indirect Costs: Total Costs: The PTE hereby affirms the budget was not cut or
was cut by less than 10% from the proposed budget for the current period. If
carryover is not automatic (No selected above), the Total Amount of Federal
Funds Obligated stated above may not reflect the actual balance available. The
Subrecipient is responsible for tracking unobligated balances and subsequent
carryover approvals from prior budget periods. In the event that funding was not
fully expended by the Subrecipient during the prior period, the authorized
amount for the prior period is hereby reduced to equal the Subrecipient’s final
invoice. Submit carryover requests in writing to PTE’s Administrative Contact. 
Carryover from year 3 to the current period is hereby authorized as follows:
Direct Costs: $ [*] Indirect Cost Rate: [*]% Indirect Costs: $ [*] Total Costs:
$ [*]  Additional funds in the amount of $ [*] are hereby authorized for the
current period. Direct Costs: $ [*] Indirect Costs: $ [*] Indirect Cost Rate:
[*]% Total Costs: $ [*] A detailed budget is included on the following page(s)
and incorporated as Appendix A to this Amendment. The Scope of Work remains
unchanged. If there is a change in scope, the PTE must issue a bilateral
modification. For clarity: all amounts stated in this amendment are in United
States Dollars. All other terms and conditions of this Subaward Agreement remain
in full force and effect. By an Authorized Official of PTE: The Subrecipient is
not required to countersign this amendment. Unilateral acceptance of this
modification does not bypass /s/ Lauren Pite May 30, 2018 internal approval
processes of the Subrecipient. If Subrecipient Name: Lauren Pite Date would like
to terminate this action, a request should be directed to PTE’s Administrative
Contact. Title: Associate Director FDP UniMod Sept.2017



--------------------------------------------------------------------------------



 